Citation Nr: 1130564	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-24 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to an increased evaluation for left knee disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to August 2002 and from January 2003 to January 2004.  

This appeal arises from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran limited the issues on appeal in her February 2007 notice of disagreement to those set out on the title page and service connection for hypertension.  

The Board of Veterans' Appeals (Board) in September 2009 remanded the claims for additional development.  The development ordered in the remand has been completed.  Stegall v. West, 11  Vet. App. 268 (1998).  

In a March 2011 rating decision the Appeals Management Center granted service connection for hypertension.  That has resulted in there being no case or controversy as to that issue.  Therefore, it is moot.  Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In March 2011 the Veteran submitted a copy of a decision of the Social Security Adminstration (SSA) finding her disabled.  SSA found she was disabled due to major depressive disorder, osteoarthritis of the knees, hypertension, irritable bowel syndrome and allergies.  Service connection has been granted for the left knee disorder, hypertension and irritable bowel syndrome and the Veteran is seeking service connection for major depression.  

While the letter granting the Veteran a period of disability by SSA was submitted, the Veteran's records from the SSA have not been obtained.  A List of Exhibits indicates her SSA records include 49 pages of disability related development and 154 pages of medical evidence.  Those records may be relevant to the Veteran's claim for an increased rating for her left knee and service connection for a psychiatric disorder.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The claim must be remanded to obtain her records from SSA.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  

2.  VA should then undertake any additional development as may become indicated by review of these additional records, including conducting additional examinations to address outstanding VA benefits issues, and re-adjudicate the service connection claim and the increased rating claim on appeal, (which by operation of case law now contemplates entitlement to a total disability rating based on individual unemployability).   

3.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


